Citation Nr: 1707501	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a testicle disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a nerves disability.

4.  Entitlement to a total disability rating based upon individual unemployabiltiy (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his son
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was notified of the decision in a July 2012 letter.

In October 2013, the Veteran presented sworn testimony during a Board hearing in Muskogee.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a December 2013 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a June 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran submitted a valid VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in November 2011 appointing the VFW as his representative.  In April 2015, he submitted another VA Form 21-22 appointing AMVETS as his representative; however, the form was not signed by AMVETS and is therefore invalid.  As such, the Board sent a letter to the Veteran in November 2016 in an effort to clarify his appointed representative.  As will be discussed below, the Veteran has died; as such, the Board will continue to recognize the VFW as the representative of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Board has been notified that the Veteran died in December 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the claimant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of a claimant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


